Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated 5 February 2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5 February 2021 has been entered.

	
Priority
This Application claims priority to U.S. Provisional Patent Application No. 62/572,840 dated 16 October 2017.

Response to Amendment
In the amendment dated 01/26/2021, the following occurred: Claims 1, 27, and 30 have been amended. Claims 10-20 have been cancelled. Claim 32 is new. 
Claims 1-9 and 21-32 are pending and have been examined.

Claim Objections
Claims 1, 6, 27, and 30-31 objected to because of the following informalities:  the terminology for describing the computing entity is inconsistent. “A computing device” is never introduced as it is the same as the recited computing entity. There are several recitations of “the computing device”, which are actually “the computing entity”. Alternately, this is an indefiniteness issue under 112(b). Appropriate correction is required. By virtue of dependence on either claim 1, 27, or 30, the objection (alternately, the rejection) also applies to dependent claims 2-9, 21-26, 28-29, and 32.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 21-32 are rejected for reciting new matter and/or lacking adequate written description.
Claims 1, 6, 27, and 30 are rejected under 35 U.S.C. 112(a) as introducing new matter and/or failing to comply with the written description requirement. The claim(s) contains subject matter which was not found and/or adequately described in the Specification (or Provisional Application Specification) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1, 6, 27, and 30 recite new matter: “question generation time” and/or “wherein the decay model is a machine learning model” and/or “a similarity-based desirability score reduction model” (i.e., a reduction model other than the claimed decay model) and/or “wherein the similarity-based desirability score reduction model is a machine learning model” and/or “one or more decay parameters… comprise a recency parameter” and/or “medical guidelines”. The question generation time is not found in the Specification or the Provisional Specification. The decay model is not found in the Provisional Specification or disclosed in the Specification as a machine learning model. See Specification at para. 0091. The similarity-based desirability score reduction model is neither disclosed as a machine learning model nor found in either the Specification or the Provisional Specification. Neither a decay parameter nor a recency parameter is found in either the Specification or the Provisional Specification. Medical guidelines and/or guidelines are not found in the Specification or the Provisional Specification.
Claims 1, 27, and 30 are also rejected for reciting functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

a decay model… wherein the decay model is a machine learning model... and a similarity-based desirability score reduction model… wherein the similarity-based desirability score reduction model is a machine learning model” (emphasis added) and/or “each question in the related subset is deemed to be similar to the question” (emphasis added). The Applicant has provided no disclosure of the decay model and/or similarity-based desirability score reduction model, both of which are used to reduce the predicted desirability score. Further, the Applicant has provided no disclosure of how similarity is determined. Any calculations and subsequent determinations could potentially read on the as-claimed invention.
The Specification (at para. 0091) states:
For example, the system may reduce desirability score for a question (e.g., using a decay model) as the question becomes older based on a timing of question generation. 
As another example, the system may reduce desirability score for a question each time the user is asked the particular question and/or other questions determined to be similar to the question (emphasis added). 
As yet another example, the system may set the desirability score of the question based on one or more preferences of the user.
This is inadequate for a person of ordinary skill in the art at the time of filing to conclude that the Applicant had possession of the claimed reduced predicted desirability score and/or the similarity-based desirability score reduction model and/or the similarity determination. No specific algorithms other than the already claimed specific machine learning algorithm is presented for the decay model, since the decay model is not disclosed as a machine learning model.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and/or determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and/or determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
By virtue of their dependence on claims 1, 27, and 30, the basis for rejection of claims 1, 27, and 30 also applies to dependent claims 2-9, 21-26, 28-29, and 31-32.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 21-32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Appropriate correction is required.
Claims 1, 6, 27, and 30-31 recite “the computing device”, which lacks antecedent basis. It is technically unclear whether the computing device is the same as the recited computing entity. Alternately, this issue is a claim objection for minor informalities.
By virtue of dependence on either claim 1, 27, or 30, the rejection (alternately, the objection) also applies to dependent claims 2-9, 21-26, 28-29, and 32.
Claims 1, 27, and 30 further recite “based at least in part on a count of presentation of a related subset of the plurality of questions” and “deemed to be similar”, which are being introduced at the same time as the recited limitations are relied upon in a functional step of “reducing… the predicted desirability score”. The claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are:  generating (or some other action) “a count of presentation of a related subset of the plurality of questions, wherein each question in the related subset is deemed to be similar to the question” and deeming (or a synonymous word) “each question in the related subset to be similar to the question”.
By virtue of dependence on either claim 1, 27, or 30, the rejection also applies to dependent claims 2-9, 21-26, 28-29, and 32.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 21-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 27, and 30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 27 fall into at least one of the statutory categories (i.e., process or machine or manufacture). The identified abstract idea is (claim 1 being representative):
retrieving, […], a plurality of questions, wherein each of the plurality of questions is associated with a question generation time;
generating, […], a predicted desirability score for each question of the plurality of questions using a prediction model, wherein the predicted desirability score for each question of the plurality of questions is based at least in part on at least one question attribute, and wherein the prediction model is a […];
for each question of the plurality of questions, reducing, […], the predicted desirability score for the question using both of:
(i) a decay model that is configured to process one or more decay parameters for the question to update the predicted desirability score for the question, wherein the one or more decay parameters for the question comprise a recency parameter for the question that is determined based at least in part on the question generation time for the question; and
(ii) a similarity-based desirability score reduction model that is configured to reduce the predicted desirability score for the question based at least in part on a count of presentation of a related subset of the plurality of questions, wherein each question in the related subset is deemed to be similar to the question, and wherein the similarity-based desirability score reduction model is […];
selecting, […] and based at least in part on each predicted desirability score for a question of the plurality of questions, a first question from the plurality of questions, to provide to […] for presentation to a user;
transmitting, […], the first question […] for presentation to the user;
receiving, […], a first answer, wherein the first answer was provided as user input by the user of the user computing entity in response to the first question;
determining, […] and based at least in part on the first answer, one or more response attributes associated with the user input provided by the user in response to the first question;
determining […] and based at least in part on processing the one or more response attributes, a memory loss measure of the user of the computing device; and
performing, […], one or more caregiver visitation schedule management operations for the user based at least in part on the memory loss measure of the user.

one or more computing entities/devices (claims 1, 27, and 30), at least one processor and at least one memory (claim 27), and a non-transitory computer readable medium (claim 30). That is, other than reciting one or more computing entities/devices (claims 1, 27, and 30), at least one processor and at least one memory (claim 27), and a non-transitory computer readable medium (claim 30), the claimed invention amounts to one or more persons following a series of rules or steps to monitor memory loss. For example, but for the computing entities/devices, the claims encompass a user receiving questions from another human and responding so that a determination of the extent of memory loss can be made. Likewise, but for the at least one processor and the at least one memory and the non-transitory computer readable medium, the claims encompass a person analyzing data received at a computing entity/device determine some measure of a patient’s memory loss and subsequently perform one or more caregiver visitation schedule management operations. The Examiner notes that the October 2019 Guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer (and persons’ interaction with computers). If a claim limitation under its BRI covers human interaction with a computer, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more computing entities/devices (claims 1, 27, and 30), at least one processor and at least one memory (claim 27), and a non-transitory computer readable medium (claim 30) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of machine learning model(s). A machine learning model is an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more computing entities/devices (claims 1, 27, and 30), the at least one processor and the at least one memory (claim 27), and the non-transitory computer  to perform the method (represented by claim 1) amount to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the machine learning model(s) is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Ho (2012), Kotsiantis (2007), and Rabelo et al. (1994) indicate that machine learning models are well-understood, routine, conventional concepts. For example, Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see all pages, for example, pg. 9, section 5, para. 1, “Linear discriminant analysis… used in statistics and machine learning to find the linear combination of features which best separate two or more classes of object”) and to produce labeled or unlabeled output called “instances” (see Kotsiantis, pg. 1, section 1, para. 2). Further, the prior art of record indicates that machine learning models are well-understood, routine, and conventional mathematical models (see McClure et al. US2014/0278474 at Abstract; Moturu et al. US2016/0196389 at ¶0055; and Are et al. US 2017/0140114 at Abstract). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Subject Matter Eligibility Examples: Abstract Ideas, Example 39 – Method for Training a Neural Network for Facial Detection.

Claims 2-9, 21-26, 28-29 and 31-32 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) are not directed to a statutory category or (2) merely further define the abstract idea and/or (3) do not further limit the claim to a practical application and/or (4) do not provide an inventive concept such that the claims are subject matter eligible.	

Claims 2-9, 21-24, 26, 28-29, and 31-32 merely further describe(s) the abstract idea (e.g. voice-enabled personal assistant software).

Claim 25 merely further describes the additional element of a display device, which is a general computer component (see analysis, supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Arzy (US 2019/0167179) in view of Zaydman et al. (US 2019/0065403) and Vaughan et al. (US 10,874,355).

Re. CLAIM 1, Arzy teaches a computer-implemented method for monitoring user memory loss, the method comprising:
retrieving, by a computing entity, a plurality of questions, wherein each of the plurality of questions is associated with a question generation time (Abstract and Fig. 1 teaches presenting cognitive task(s) by a user interface; and receiving responses entered by the user interface. Fig. 2 teaches a server-client configuration. [0014] teaches a cognitive task is provided in the form of a set of subject-specific questions. [0113, 0156] teaches a response time parameter, which is defined as the elapsed time between the presentation of the assignment/question (question generation time) and the time at which the subject provided the response.);
generating, by the computing entity, a predicted desirability score for each question of the plurality of questions using a prediction model, wherein the predicted desirability score for each question of the plurality of questions is based at least in part on at least one question attribute, and wherein the prediction model is a machine learning model ([0119] teaches responses to task assignments/questions are used for the classification when it is desired to improve the specificity of classification. The Specification (at para. 0096) describes combinations of question attributes can be used as training inputs for training the machine learning model. [0119] teaches a combined score (predicted desirability score), which can be computed using a previously trained machine learning process (prediction model) and based on the parameters that represent the subject-specific task and additional task (at least one question attribute).);
for each question of the plurality of questions, […], by the computing entity, the predicted desirability score for the question using both of (see [0113] and below.):
(i) […] for the question to update the predicted desirability score for the question, wherein the […] for the question comprise […] the question generation time for the question (The Examiner interprets (1) the combined score as the predicted desirability score and (2) the time of presentation of the assignment as the question generation time. The Examiner notes “to update the predicted desirability score for the question” is an intended use of “reducing… the predicted desirability score for the question”, which is not required to occur. [0129, 147] teaches computing the score based on received responses, updating the score based on a library of reference data, sensor data, and neurophysiological data.), and wherein […]; and
(ii) […] the predicted desirability score for the question based at least in part on a count of presentation of a related subset of the plurality of questions, wherein each question in the related subset is deemed to be similar to the question (The Examiner interprets the combined score as the predicted desirability score. Abstract teaches a subject-specific cognitive task having at least one task portion e.g. a time-domain task portion (a related subset of the plurality of questions deemed to be similar in domain); and responses are a set of parameters (a related subset of the plurality of responses). [0189] teaches a computer assisted device can detect voice-to-text and can count correct and incorrect answers as well as their timing and variability. The Examiner interprets such a count as a count of presentation of e.g. a time-domain task portion.), and wherein […];
selecting, by the computing entity and, based at least in part on each predicted desirability score for a question of the plurality of questions, a first question from the plurality of questions, to provide to a user computing entity for presentation to a user (Fig. 1 and [0117] teaches constructing (selecting) a task (plurality of questions including a first question) to present to the user based on the subject’s classification group and accompanying score (predicted desirability score). Fig. 5A-H teaches representative screenshots of assignments/questions.);
transmitting, by the computing entity, the first question to the user computing entity for presentation to the user ([0043] teaches the server system comprises: a transceiver arranged to receive and transmit information on a communication network; and a processor arranged to communicate with the transceiver. Fig. 2 and [0106] teaches the subject/client computer 30 is presented with the subject-specific cognitive task (set of questions). [0156] teaches sequential presentation of assignments/questions (including the first question). See also Fig. 5A-H.);
receiving, by the computing entity, a first answer, wherein the first answer was provided as user input by the user of the user computing entity in response to the first question ([0147] teaches the client device transmits responses (user input including a first response) to the server computer.);
determining, by the computing entity and based at least in part on the first answer, one or more response attributes associated with the user input provided by the user in response to the first question (The Specification (at para. 0065) describes several user response attributes e.g. amount of time the user takes prior to responding… and/or the like. [0113] teaches each response is represented by a success parameter and a response time parameter (one or more response attributes). The Examiner notes that only one of these is required for the claim to be met.);
determining, by the computing entity and based at least in part on processing the one or more response attributes, a memory loss measure of the user of the computing device, wherein determining the memory loss measure of the user comprises comparing the one or more response attributes associated with the user response to the first question to historical data indicating one or more of the same response attributes associated with the user (The Specification (at para. 0075) describes information about user behavior: a delay between question presentation and user answer, a typing speed, a talking speed, a measure of quality of user speech, a measure of quality of user writing, a measure of quality of user drawing, a measure of spelling/grammar accuracy, etc. The Examiner interprets such information about a user behavior as memory loss measures. [0113] teaches a response time parameter and a success parameter. [0159] teaches a subject-specific database including, without limitation, historical entries. The Examiner interprets associated response times and successes as memory loss measures. [0233] also teaches measures, e.g. a measure of the effect of the response times on brain activations. The Examiner notes that only one of these measures is required for the claim to be met.); and
performing, by the computing entity, one or more caregiver visitation schedule management operations for the user based at least in part on the memory loss measure of the user (The Specification (at para. 0072) describes performing caregiver visitation schedule management operations as performing operations in accordance with an object-oriented algebra to perform a query; and likewise, if the question attributes are stored as an object-oriented database, the system may perform such operations. Otherwise, the limitation is rejected under 112a for introducing new matter. [0158] teaches a subject-specific database that is specific to the subject and includes a plurality of information objects (object-oriented database), each information object belonging to at least one domain selected from a group of domains (question attributes). The Examiner interprets selecting a domain as performing such an operation. Fig. 1 and [0036] teaches presenting cognitive tasks based on feedback pertaining to at least one of the responses. The Examiner interprets feedback as including measures. The Examiner notes only one of these is required for the claim to be met.)

Arzy may not teach 
	Reducing […] using […] a decay model that is configured to process one or more decay parameters […];
	One or more decay parameters […] comprise a recency parameter […] that is determined based at least in part on the question generation time (i.e., Arzy’s time of presentation of the assignment); or
	Wherein the decay model is a machine learning model.
  
Zaydman does teach 
	Reducing […] using a decay model that is configured to process one or more decay parameters […] (Zaydman Abstract, Fig. 9 and associated text teaches a “cuckoo cache” (a decay model) with a bucket array and logic describing method of insertion, migration, and eviction of items from the cache’s buckets’ cells. Fig. 8 and associated text teaches a “cuckoo cache” moving (reducing) an item, e.g. 1st item at step 803, to lower priority, e.g. 2nd bucket, to make room for new item. The Examiner interprets Zaydman’s cuckoo cache bucket array configuration (based on item hits and insertion) as corresponding to Arzy’s combined score. Abstract teaches cells within a bucket are ranked to approximate relative usage recency (decay parameter). The Examiner notes the Specification does not disclose a “decay parameter”.)
One or more decay parameters […] comprise a recency parameter […] that is determined based at least in part on […] (Abstract teaches cells within a bucket are ranked to approximate relative usage recency. Fig. 8 and associated text teaches in response to a hit (an indication of desirability, which necessarily occurs at a time t0_hit), promote 1st item (desired item) to cell with higher usage-recency (a shorter change elapsed time t-t0_hit). The Examiner interprets usage-recency as a decay/recency parameter, noting that the Specification neither discloses a “recency parameter” nor a “decay parameter”.); and
the decay model is a machine learning model (The Specification does not disclose the exemplary decay model as a machine learning model. See rejection under 112a for new matter. The Examiner interprets the cuckoo cache as the decay model/machine learning model.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the cuckoo caching system and method of Zaydman using a cuckoo cache array and logic to affect item ranking within the cuckoo cache with respect to hits over time and to use cuckoo caching as part of the method/system for assessing a cognitive function as taught by Arzy, with the motivation of increasing diagnostic capability regarding cognitive decline, increasing information tracking capability to achieve increased data storage space efficiency (see Arzy at para. 0011-0013; and Zaydman at Abstract and para. 0011).

Arzy/Zaydman may not teach 
a similarity-based desirability score reduction model that is configured to reduce […] (i.e., a model in addition to Zaydman’s “cuckoo cache”); or 
wherein the similarity-based desirability score reduction model is a machine learning model.
Vaughan teaches 
a similarity-based desirability score reduction model that is configured to reduce […] (The Specification does not disclose a similarity-based desirability score reduction model. See rejection under 112a for new matter. See also, Col. 17, Ln. 67-Col. 18, Ln. 3, which teaches reducing irregularities in input data. See also Col. 18, Ln. 40-44, which teaches re-encoding the training data using the most appropriate data representation for each feature to improve the accuracy of the assessment model (a similarity-based desirability score reduction model) constructed using the training data.); and
the similarity-based desirability score reduction model is a machine learning model (See also Col. 19, Ln. 1-3, which teaches utilizing a machine learning algorithm to construct and train the assessment model/machine learning model.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method/apparatus for determining developmental progress of Vaughan to reduce irregularities in input data and training data of a machine learning model and to use this information as part of the method/system for assessing a cognitive function as taught by Arzy/Zaydman, with the motivation of increasing diagnostic capability regarding cognitive decline, improving both the accuracy and efficiency of existing methods, and reducing the required time and resources for administering a method for identifying disorders (see Arzy at para. 0011-0013; and Vaughan at Col. 1, Ln. 51-55).

Re. CLAIM 2, Arzy/Zaydman/Vaughan teaches the method of claim 1, further comprising:
Generating, by the computing entity and based at least in part on the one or more response attributes associated with the user input provided by the user in response to the first question, a second question to add to the plurality of questions (Arzy [0136] teaches altering the subject-specific task (set of questions) of step 11 based on any of the obtained data, particularly the response received at 14. The Examiner interprets the second assignment as generated based on the first assignment response parameters. See also Arzy [0113].); and
Adding, by the computing entity, the second question to the plurality of questions (Arzy Fig. 1 teaches constructing a subject-specific cognitive task (plurality of questions). The Examiner interprets a task including the first assignment and second assignment.)

Re. CLAIM 3, Arzy/Zaydman/Vaughan teaches the method of claim 1, further comprising:
determining, by the computing entity and based at least in part on the predicted desirability score associated with each question of the plurality of questions, that at least one question from the plurality of questions satisfies predetermined removal criteria (The Examiner interprets Arzy’s combined score(s) as desirability score(s). Arzy [0119] teaches the combined score is based on task parameters (associated with each question and response); and utilizing the combined score for thresholding to improve the specificity of the classification. Arzy [0136] teaches altering the subject-specific task based on any of the obtained data. The Examiner interprets altering the task as adding/removing an assignment based on a combined score. Also, Arzy [0014] teaches the task provides individually tailored stimuli in at least one domain in the form of a series of subject-specific questions. The Examiner also interprets further altering the task based on domain(s).); and
removing, by the computing entity, the at least one question from the plurality of questions (The Examiner interprets a question as being removed from a task during construction based on any data obtained during Arzy’s iterative process. See also Arzy Fig. 1.)

Re. CLAIM 4, Arzy/Zaydman/Vaughan teaches the method of claim 3, wherein determining that the at least one question from the plurality of questions satisfies the predetermined removal criteria comprises:
Identifying, by the computing entity, one or more attributes of the at least one question relating to a past interaction of the user with the at least one question (Arzy [0014] teaches the task provides individually tailored stimuli in at least one domain in the form of a series of subject-specific questions. The Examiner interprets domain(s) of question(s) as identified. Arzy [0136] teaches altering a task, receiving responses entered by the subject for the altered task (set of questions), and comparing the responses entered before and after the alteration. The Examiner interprets questions and altered questions as related by domain.); and
determining, by the computing entity and based at least in part on the one or more attributes of the at least one question, that the past interaction of the user with the at least one question exceeds a threshold amount of user interaction associated with the predetermined removal criteria (Arzy Abstract teaches classifying the subject into a cognitive function classification group. Arzy teaches thresholding to improve the specificity of the classification based on parameters (attributes) that represent the task (set of questions). The Examiner interprets response(s) as past interaction(s). Zaydman teaches tracking usage recency. Zaydman teaches utilizing hits (threshold amounts) for items (Arzy’s questions). The Examiner interprets question hits and usage recency as associated with response hits and usage recency.)

Re. CLAIM 5, Arzy/Zaydman/Vaughan teaches the method of claim 1, wherein each predicted desirability score for a question of the plurality of questions is adjusted based at least in part on at least one of (The Examiner notes that only one of the following is required for the claim to be met.)
a category of the question (Arzy [0119] teaches computing the combined score based on task (set of questions) parameters (attributes). Arzy [0014] teaches question domains (category attributes).),
a difficulty level of the question (Arzy [0151] teaches the task (set of questions) and instructions are controlled for difficulty effects (difficulty level).), 
a profile of a generator of the question (Arzy Fig. 8 and [0184] teaches “My World” digital environment (a profile) with caregiver tools. Arzy [0185] teaches a test batteries system provides automated test generation. Arzy Fig. 9 teaches providing results to an authorized party, e.g. a caregiver.),
at least one acceptable answer associated with the question (Arzy [0113] teaches the response success parameter. Arzy [0189] teaches counting correct answers.), 
at least one hint associated with the question (Arzy Fig. 1 and [0036] teaches presenting feedback (a hint) pertaining to at least one of the responses. Arzy [0100] also teaches task assignments include an information section (a second hint) and an instruction section (a third hint). Arzy Fig. 5A displays text “click here” (a fourth hint).), and 
at least one attribute related to a history of interaction of the user with the question (Zaydman Abstract teaches tracking usage recency and usage recency rank for items (Arzy’s questions). The Examiner interprets usage recency as a question parameter related to the recency of user interaction with the question.)

Re. CLAIM 6, Arzy/Zaydman/Vaughan teaches the method of claim 1, wherein selecting the first question is performed based at least in part on at least one of (The Examiner notes only one of the following is required for the claim to be met.)
historical data indicating past user interactions with the computing device (Arzy [0158, 0159] teaches the “subject-specific database” includes, without limitation, historical entries.),
one or more medical guidelines (Arzy [0003] teaches a set of conventional, clinical evaluation tests (medical guidelines). Arzy [0012] teaches devising a system for creating tasks. The Examiner interprets tasks as based on conventional, clinical evaluation tests. Arzy [0159] teaches stored clinical entries and any combination of entries.), and 
a threshold predicted desirability score (Arzy [0119] teaches tasks can help discriminate between two classification groups; the combined score is computed based on task parameters; and the combined score is utilized for classification by thresholding. The Examiner interprets a combined score as a threshold score when the task(s) discriminate between two classification groups.)

Re. CLAIM 7, Arzy/Zaydman/Vaughan teaches the method of claim 6, wherein selecting the first question further comprises:
Identifying, by the computing entity and based at least in part on each predicted desirability score for a question of the plurality of questions, a plurality of candidate questions from the plurality of questions (Arzy Fig. 1 teaches a looping process. Arzy [0119] teaches the combined score is based on task parameters and utilized for thresholding to improve the specificity of the classification. Zaydman Abstract teaches ranking cached items (Arzy’s questions). The Examiner interprets a question’s rank as a question parameter. Arzy [0136] teaches altering the subject-specific task (set of questions) based on any of the obtained data. The Examiner interprets altering the task as identifying assignments based on obtained data. The Examiner interprets questions added to the task as candidate questions.); and
randomly selecting, by the computing entity, the first question from the plurality of candidate questions (The Examiner notes that the first assignment is a question of a set of questions. Arzy [0156] and Fig. 5F-H teaches displaying assignments. Arzy [0163] teaches automated adaptive questionnaires. Arzy [0185] teaches automated test generation. The Examiner interprets the test generation as randomly selecting questions of the altered task for display.)

Re. CLAIM 8, Arzy/Zaydman/Vaughan teaches the method of claim 1, wherein the one or more response attributes associated with the user input provided by the user at least one of (The Examiner notes that only one of the following is required for the claim to be met.)
an accuracy level of the user response (Arzy [0113] teaches a success parameter indicative of the correctness/accuracy of the response.) 
a time duration of the user response (Arzy [0113] teaches an elapsed time (time duration) between presentation of the assignment and the time at which the subject provided the response.), 
a decipherability of the user response (Arzy [0112] teaches received responses optionally and preferably correspond to a presented assignment. Arzy [0189] teaches detecting a voice-to-text response is possible. The Examiner interprets a detected, corresponding voice-to-text response as having decipherability.), 
whether the user response included a request for hints (Arzy [0109] teaches assignments having rating controls providing a set of human language descriptors or a text box. The Examiner interprets a response including a selected human language descriptor. The Examiner interprets another response including a text-based request for hints.), and 
a language of the user response (Arzy [0100] teaches assignments include a human language message. The Examiner interprets the response as including a human language message.)

Re. CLAIM 9, Arzy/Zaydman/Vaughan teaches the method of claim 1, wherein determining the memory loss measure of the user comprises comparing one or more response attributes associated with the user response to the first question to historical data indicating past user response attributes (Arzy [0136] teaches comparing the responses entered for a task and an altered task. Arzy [0233] and Fig. 28A-C teaches measuring the effect of response times and a response-time regressor, i.e., a z-score.)
	
Re. CLAIM 22, Arzy/Zaydman/Vaughan teaches the method of claim 1, wherein 
the user response to the first question is a voice response (The Specification (at pg. 21, para. 0060) describes “Amazon Echo, Amazon Echo Dot, Amazon Show, Google Home” (prior art) as a user computing entity configured to provide and/or receive information/data from a user via an input/output mechanism, such as a voice-activated input. The Examiner notes that Applicant-admitted prior art does not require further action on the merits. Regardless, Arzy Fig. 3 teaches a voice recorder. Arzy [0130] teaches voice analysis. Arzy [0189] teaches voice-to-text responses. The Examiner interprets the first response as a voice response.) and 
the one or more response attributes associated with the user response to the first question include at least one of a tone of the user response and a volume of the user response (Arzy [0130] teaches receiving sensor/voice data; voice analysis includes providing behavioral characteristics associated with tone of voice and amplitude of voice; and sensor/voice data can be used to identify voice changes that may signify deterioration. The Examiner interprets voice data as voice responses analyzed for behavioral characteristics. The Examiner notes that the labels applied to the attributes of the response data do not affect the functionality of the claim; therefore, the labels “tone” and “volume” are non-functional descriptive material. If they were functional, only one would be required for the claim to be met.)

Re. CLAIM 23, Arzy/Zaydman/Vaughan teaches the method of claim 22, wherein the first question is presented to the user as a voice prompt (The Specification (at pg. 26, para. 0073) recites “the question prompt may include a voice component presented using a voice-enabled device and a picture component presented using a display device”. The Specification (at pg. 11, para. 0036) recites: “the user computing entity 121 may include a voice-assisted personal assistant computing device… such as an Amazon Echo… and/or the like”. The Examiner interprets voice prompts as presented by the recited Applicant-admitted prior art, requiring no further action on the merits. The Examiner notes that KSR rationale A could easily combine any of the Applicant-admitted prior art with Arzy/Zaydman/Vaughan to read on the claim. Regardless, Arzy [0189] teaches a computer assisted device and detecting voice-to-text, i.e., a voice-assisted personal assistant computing device; and Arzy [0151] teaches presenting stimuli/assessments in any manner, including, without limitation, audio-oral manner.)

Re. CLAIM 24, Arzy/Zaydman/Vaughan teaches the method of claim 23, wherein the voice prompt is presented to the user using a voice-enabled personal assistant software (The Specification (at pg. 11, para. 0036) recites: “the user computing entity 121 may include a voice-assisted personal assistant computing device… such as an Amazon Echo… and/or the like”. The Examiner notes that the voice-enabled personal assistant software is Applicant-admitted prior art, which does not require further action on the merits. The Examiner also notes that KSR rationale A could easily combine any of the Applicant-admitted prior art with Arzy/Zaydman/Vaughan to read on the claim. Regardless, Arzy [0151] teaches a module (including voice-enabled personal assistant software) for presenting stimuli/assignments in an audio-oral manner.)

Re. CLAIM 25, Arzy/Zaydman/Vaughan teaches the method of claim 1, wherein the first question is presented to the user as an image via a display device of the user computing entity (Arzy [0151] also teaches presenting stimuli/assignments in a visuo-tactile manner. See also Arzy Fig. 5A-B.)

Re. CLAIM 26, Arzy/Zaydman/Vaughan teaches the method of claim 1, wherein the plurality of questions are based at least in part on information obtained from one or more computing applications (Arzy [0151] teaches the module (computing application) for presenting stimuli/assignments also collects responses in any manner, including, without limitation, audio-oral manner and visuo-tactile manner.)

Re. CLAIM 27, the subject matter of claim 27 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 27 is analogous to 

Re. CLAIM 28, the subject matter of claim 28 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 28 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 29, the subject matter of claim 29 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 29 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. CLAIM 30, the subject matter of claim 30 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 30 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 31, the subject matter of claim 31 is essentially defined in terms of a manufacture, which is technically corresponding to claim 2. Since claim 31 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 32, Arzy/Zaydman/Vaughan teach the method of claim 1 further comprising:
receiving, from a third-party computing entity, information comprising at least one interaction between a user and the third-party computing entity (Arzy [0022] teaches accessing a social network account and extracting social interaction data from the account. Arzy [0023] teaches receiving social interaction media.);
generating, by a computing entity, at least one question based at least in part on the at least one interaction between a user and the third-party computing entity (Arzy [0022, 0023] also teach constructing task(s) (sets of questions) based on the social interaction data and/or social interaction media.);
storing, by the computing entity, the new question and one or more associated question attributes (Arzy [0141] teaches data pertaining to the time, space, and/or person domains (question attributes) are collected, the data including social interaction media and social interaction data. Arzy [0158, 0159] teaches storing information in the “subject-specific database” including information objects associated with one of the domains, e.g. social entries. The Examiner interprets social entries as including social data and assignments based on social data.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arzy in view of Zaydman, Vaughan, and NPL document “movmean” (see PTO-892; hereinafter MovMean).

Re. CLAIM 21, Arzy/Zaydman/Vaughan teaches the method of claim 9, wherein comparing the one or more response attributes associated with the user response to the first question to the historical data indicating past user response attributes further comprises:
determining, by the computing entity and from the historical data, a past average associated with interaction of the user with the plurality of questions (Arzy [0049] teaches a response success rate. Arzy Fig. 12A and [0070] teaches mean success rate and success rate analyses. See also Arzy Fig. 32A-D and [0258].);
determining, by the computing entity and based on the user response to the first question, […] associated with interaction of the user with the plurality of questions (see previous step citations.); and 
comparing, by the computing entity, […] to the past average (Arzy [0136] teaches comparing responses. The Examiner interprets comparing responses as comparing response parameters. Arzy Fig. 12A and [0070] teaches comparing mean success rates (past averages).)

Arzy/Zaydman/Vaughan does not explicitly teach a moving average.
	MovMean teaches a moving average (Pg. 1 shows several algorithms/syntax for calculating a moving mean.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of MovMean with teaching of Arzy/Zaydman/Vaughan since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational 

Response to Arguments
Rejections under 35 U.S.C. §112
Applicant’s arguments filed 2/5/2021 with respect to claims 1-9 and 21-31 have been considered but are moot given the new grounds of rejection necessitated by amendment and/or afforded by the present RCE. See rejections under 35 U.S.C. §112 above, wherein claims 1-9, 21-31, and new claim 32 have been rejected for new matter and/or lack of adequate written description and/or indefiniteness.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-9 and 21-31, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. 

Applicant argues:
“… various features of the amended independent Claims 1, 27, and 30 are not mere interactions between people, following a series of rules or steps to monitor user memory loss." (Remarks, pg. 12).
“Applicant submits that the quoted feature of amended Claims 1, 27, and 30 are examples of features that are not mere "interactions between people…” (Remarks, pg. 12).
Regarding (a) and (b), the Examiner respectfully disagrees. The recited “various features” are a series of rule or instructions that a person would follow to monitor user memory loss. The Examiner notes that multiple CAFC decision that were found to recite a method of organizing human activity did not actively recite a person or persons performing the steps of the claims (see, e.g., EPG, TLI communications, Ultramercial).
“Any finding to the contrary ‘must provide an explanation as to why each claim is unpatentable, which must be sufficiently clear and specific to provide applicant sufficient notice of the reasons for ineligibility and enable the applicant to effectively respond.’ See Manual of Patent Examining Procedures, Revision 10.2019, §2106.07(a)” (Remarks, pg. 13).
Regarding (c), the Examiner respectfully submits the basis of rejection as necessitated by amendment, which is written in accordance with the 2019 PEG and MPEP. For every additional element, a reasoning has been provided as to why the additional element does not provide a practical application and/or does not provide significantly more.
“Applicant submits that, at least as amended, the independent claim 1 recites ‘determining, by the computing entity… response attributes… measure of the user… associated with the user’” (Remarks, pg. 13).
Regarding (d), the Examiner respectfully submits that the argued feature, the computing entity, does not provide either practical application or significantly more. The other recited potions are part of the abstract idea and thus, by definition, are not additional elements. Only additional element(s) can provide practical application or significantly more. Further, the Examiner submits that the recitation is a mere allegation of patentability. The onus is on the Applicant to provide evidence that the additional element (or abstract idea) provides a practical application and/or significantly more (which an abstract idea cannot do). No evidence has been provided.
“Examples of such response attributes associated with the user response are described in … the published specification” (Remarks, pg. 13).
Regarding (e), the Examiner respectfully submits the basis of rejection. The Examiner notes that the features upon which applicant relies (i.e., the Specification para. 0080-0083) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the Examiner submits that the Specification does not provide evidence of claimed response attributes being additional elements. The claimed response attributes are part of the abstract idea and cannot provide practical application or significantly more.
“Applicant submits that the claims as amended recite practical applications related to improving effectiveness of patient care” (Remarks, pg. 14).
Regarding (f), the Examiner respectfully disagrees. The Examiner submits that the recitation is a mere allegation of patentability. The onus is on the Applicant to provide evidence of an additional element that provides a practical application or significantly more. No evidence has been provided. Further, “improving effectiveness of patient care” does not provide a practical application by any measure in the MPEP or case law.
“Applicant submits that comparing one or more user response attributes with user response to historical data indicating one or more of the same response attributes associated with the user to determine a memory loss measure of a user is an example of a practical application that renders the amended independent Claims 1, 27, and 30 subject matter eligible” (Remarks, pg. 15).
“Additionally, Applicant submits that performing caregiver scheduling management operations based on a memory loss measure is an example of a practical application that renders the amended independent Claims 1, 27, and 30 subject matter eligible” (Remarks, pg. 15).
Regarding (g) and (h), the Examiner respectfully disagrees. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.
“the US Court of Appeals for the Federal Circuit has held in a similar context that treatment-enabling inventions have practical applications that render them subject matter eligible. See MPEP §2106.04(b)(I) (citing Vanda Pharms. v. West-Ward Pharmaceuticals, 887 F.3d 1117 at 1134-36 (Fed. Cir. 2018)). The MPEP accordingly notes that ‘[o]ne way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to 
Regarding (i), the Examiner respectfully submits that the (g) and (h) are not specific method(s) of treatment. Assuming arguendo that the argued feature(s) was/were additional element(s), this/these feature(s) does/do not provide a treatment or prophylaxis within the meaning of Vanda. There is no actual, particular treatment or prophylaxis in the claim. For example, the ‘feature’ of “performing caregiver scheduling management operations” is not a treatment or a prophylaxis. In light of the Specification, the exemplary ‘feature’ is performing operations in accordance with an object-oriented algebra to perform a query; and likewise, if the question attributes are stored as an object-oriented database, the system may perform such operations (see para. 0072). As such, this feature does not provide a practical application or significantly more. Assuming arguendo that the Specification recited “performing caregiver scheduling management operations”, the assumed ‘feature’ would still not provide a practical application or significantly more.
“as amended, Claims 1, 27, and 30 recites using four models: a prediction model that is configured to generate a predicted desirability score for a question, a decay model that is configured to process one or more decay parameters for a question to update the predicted desirability score for the question, a similarity-based desirability score reduction model configured to reduce the predicted desirability score for the question based on a count of presentation of a related subset of the plurality of similar questions, and a model that is configured to generate a memory loss measures based on response attributes” (Remarks, pg. 16).
Regarding (j), the Examiner respectfully disagrees. The Examiner submits the basis of rejection, which is written in accordance with the MPEP. The Examiner notes that the independent claims were amended to remove the recited model for determining the memory loss measure as the Specification lacks adequate written description of said model. The Examiner submits that the remaining 3 models are recited as generic models and 2 of the 3 are lacking adequate written description for being machine learning models. The Examiner submits that a machine learning model is a tool and merely using a tool to perform an abstract idea does not integrate a judicial exception into practical application (see MPEP §§2106.05(f) and 2106.04(d)(I).)
		
Regarding the rejection of claims 2-9, 21-26, 28-29, and 31 and new claim 32, the Applicant has not offered any argument(s) with respect to these claims. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-9 and 21-32, the Examiner has considered the Applicant’s arguments; however, the arguments are moot given the new grounds of rejection as necessitated by amendment and/or afforded by the RCE.

New Claim 32
Regarding new claim 32, the Examiner has considered the Applicant’s argument; however, the argument is moot given the new grounds of rejection as necessitated by amendment and/or afforded by the RCE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626